UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
CRYSTAL ORTIZ, on behalf of herself
and all others similarly situated,

                      Plaintiff,

       -against-                                        MEMORANDUM AND ORDER
                                                        Case No. 2:17-CV-4046 (FB) (SIL)
ADVANCED CALL CENTER
TECHNOLOGIES, LLC,

                       Defendant.
------------------------------------------------x

BLOCK, Senior District Judge:

       Crystal Ortiz received a letter regarding a past-due balance on her Old Navy

credit card. Alleging that the letter violated the Fair Debt Collection Practices Act

(“FDCPA”), she sued the sender of the letter, Advanced Call Center Technologies,

LLC (“ACCT”).         ACCT now moves to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6). For the following reasons, the motion is granted in part and

denied in part.

                                                    I

       In considering a motion to dismiss for failure to state a claim, “a district court

may consider the facts alleged in the complaint, documents attached to the complaint

as exhibits, and documents incorporated by reference in the complaint.”                See

DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). It may also
consider extrinsic documents that are “integral” to the complaint. Id. The letter

sent to Ortiz is plainly integral to her claims; in any event, it is attached to her

complaint. It reads, in pertinent part, as follows:

      Dear Crystal Ortiz:

      This account has been listed with our office for collection.

      This notice has been sent by a collection agency. This is an attempt
      to collect a debt, and any information obtained will be used for that
      purpose.

      If the Amount Currently Due is paid to Synchrony Bank [the issuer of
      the card] and your account is brought up to date, we will stop our
      collection activity.

                                     ***

      Synchrony Bank may continue to add interest and fees as provided in
      your agreement.

                                     ***

Compl., Ex. A.   The letter’s heading identifies an “AMOUNT CURRENTLY DUE

[of] $580.00,” as well as an “ACCOUNT BALANCE [of] $7,747.00.”              Id.

                                      II

      The FDCPA forbids the use of “any false, deceptive, or misleading

representation or means in connection with the collection of any debt.”      15 U.S.C.

§ 1692e. It further requires certain communications from debt collectors to include

“a written notice containing . . . the amount of the debt.”          Id. § 1692g(a)(1).

                                           2
“Because the FDCPA is remedial in nature, its terms must be construed in liberal

fashion if the underlying Congressional purpose is to be effectuated.” Vincent v.

The Money Store, 736 F.3d 88, 98 (2d Cir. 2013) (internal quotation marks omitted).

In particular, whether a statement is deceptive “is determined from the perspective

of the objective ‘least sophisticated consumer.’” Easterling v. Collectco, Inc., 692

F.3d 229, 233 (2d Cir. 2012) (quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d

Cir. 1993)).

      Ortiz alleges that the letter violated the FDCPA in five respects. Each of

those claims is addressed in turn.

A.    First Claim

      Ortiz alleges that the letter did not accurately state the “amount of the debt,”

as required by 15 U.S.C. § 1692g(a)(1), because it did not state whether interest and

fees were, in fact, accruing and because it did not explain the basis for any such

interest and fees.   She concedes that this claim is foreclosed by Kolbasyuk v.

Capital Management Services, LP, 918 F.3d 236 (2d Cir. 2019), in which the Second

Circuit held that “[n]othing in Section 1692g required [the debt collector] to inform

[the debtor] of the constituent components of that debt or the precise rates by which

it might later increase.” Id. at 240.




                                          3
B.     Second Claim

       Ortiz alleges that, if interest and fees were accruing, the statement that the

issuer “may continue to add interest and fees” (emphasis added) was false, deceptive,

or misleading within the meaning of 15 U.S.C. § 1692e because it left open the

possibility that interest and fees would not accrue.   She concedes that this claim is

foreclosed by Avila v. Riexenger & Associates, 817 F.3d 72 (2d Cir. 2016), in which

the Second Circuit held that a debt collector’s failure to disclose that interest was

accruing could be misleading, but also adopted the following “safe harbor”:

       [A] debt collector will not be subject to liability under Section 1692e
       for failing to disclose that the consumer's balance may increase due to
       interest and fees if the collection notice either accurately informs the
       consumer that the amount of the debt stated in the letter will increase
       over time, or clearly states that the holder of the debt will accept
       payment of the amount set forth in full satisfaction of the debt if
       payment is made by a specified date.

Id. at 77.

       It is true that the formulation of the safe harbor quoted above requires the debt

collector to state (if true) that the amount of the debt “will increase.”            Id.

Elsewhere in the opinion, however, the Second Circuit approved a formulation using

“may”: “Because of interest, late charges, and other charges that may vary from

day to day, the amount due on the day you pay may be greater.” Id. (quoting Miller

v. McCalla, Raymer, Cobb, Nichols & Clark, L.L.C., 214 F.3d 872, 876 (7th Cir.



                                           4
2000)). Subsequent unpublished cases confirm that language substantially similar

to that used in the letter sent to Ortiz—that “Synchrony Bank may continue to add

interest and fees as provided in your agreement”—falls within the safe harbor. See

Taubenfliegel v. EGS Fin. Care, Inc., 764 F. App’x 76, 77 (2d Cir. Apr. 4, 2019)

(“[The debtor’s] account balance may be periodically increased due to the addition

of accrued interest or other charges as provided in [his] agreement with the original

creditor or as otherwise provided by state law.”); Corwise v. FMS Inv. Corp., 758 F.

App’x 213, 214 (2d Cir. Mar. 14, 2019) (“Your account balance may be periodically

increased due to the addition of accrued interest or other charges as provided in the

agreement with the original creditor or as otherwise provided by Federal and/or State

law.”).

C.    Third Claim

      Ortiz alleges that, if interest and fees were not accruing, then the use of “may”

was deceptive because it implied that they would. Since this is simply the logical

complement of her second claim, one might argue that the Avila safe harbor applies.

However, Avila and the cases applying it all involved accounts that were, in fact,

accruing interest. In addition, Avila emphasized that a statement qualifies for the

safe harbor only if it “accurately informs the consumer that the amount of the debt

stated in the letter will increase over time.” 817 F.3d at 77 (emphasis added); see



                                          5
also Miller, 214 F.3d at 876 (safe harbor applies “provided, of course, that the

information [the debt collector] furnishes is accurate and he does not obscure it by

adding confusing other information (or misinformation)”).

      Section 1692e(5) lists a “threat to take any action that cannot legally be taken

or that is not intended to be taken” as an example of a misleading representation.

Thus, a statement that interest may accrue is misleading if it cannot or will not

accrue. In Medzhidzade v. Kirschenbaum & Phillips, P.C., 2018 WL 2093116

(E.D.N.Y. May 3, 2018), Judge Cogan explained how such a statement could be

material: “A letter which leads a debtor to believe that her debt is accruing interest

when it actually is not may be materially misleading because it could induce the

debtor [to] pay that debt in lieu of another debt she knows is accruing interest at

some lower rate.” Id. at *4.

      It may be the case that Ortiz’s debt is increasing, and it is very likely the case

that any interest and fees are legal and allowed by her agreement with Synchrony.

See Weiss v. Zwicker & Assocs., 664 F. Supp. 2d 214, 217 (E.D.N.Y. 2009) (“[E]ven

the most unsophisticated consumer would understand that credit card debt accrues

interest.”). Those facts would refute the premise of her third claim. They are not

alleged in the complaint, however, and so ACCT must provide evidence of them in

connection with a motion for summary judgment. Accord Medzhidzade, 2018 WL



                                          6
2093116, at *4 (“If, for example, defendant had produced evidence that the amount

of the debt would or could increase in the future because of interest or fees, the ‘may

vary from day to day’ language would be entirely accurate.”).

D.    Fourth Claim

      Ortiz’s fourth claim challenges the same statement—“Synchrony Bank may

continue to add interest and fees as provided in your agreement”—but shifts the

focus from “may” to “and.”     She argues that the use of that conjunction implies that

both interest and fees may increase her balance, and that the statement is misleading

if only one or the other is.

      As noted, nothing in the record informs the Court whether Ortiz’s agreement

with Synchrony authorizes either interest or fees and, if so, whether either has been

or will be added to her balance.     As with the third claim, then, the fourth claim

cannot be disposed of on a motion to dismiss and must await a motion for summary

judgment.

E.    Fifth Claim

      Finally, Ortiz alleges that that letter, taken in its entirety, is misleading

because it implies that payment of the “amount currently due” would prevent

additional interest and fees from accruing.   The Court agrees.

      The letter informs Ortiz that ACCT will “stop [its] collection activity” if “the



                                          7
Amount Currently Due is paid.”         Compl., Ex. A.   “Collection activity” is not a

self-evident concept. Perhaps its most natural meaning refers to sending collection

letters and the like, but the Court cannot rule out the possibility that the least-

sophisticated consumer would understand it to include the imposition and collection

of interest and fees.

      ACCT argues that the letter’s meaning was clarified by the disclosure of an

“account balance” greater than the “amount currently due” and a warning that

Synchrony “may continue to add interest and fees.”        The latter, however, might

reasonably mean that interest and fees would accrue until the amount due was paid,

but not thereafter.     The least-sophisticated consumer, meanwhile, might understand

the letter to convey an offer to accept the “amount currently due” in satisfaction of

the higher “account balance.”      Such payoff offers are common in the industry, see

Carlin v. Davidson Fink LLP, 852 F.3d 207, 217 (2d Cir. 2017), and their ubiquity

makes such an understanding reasonable.

      Under the least-sophisticated consumer standard, “collection notices can be

deceptive if they are open to more than one reasonable interpretation, at least one of

which is inaccurate.” Easterling, 692 F.3d 233 (citing Clomon, 988 F.2d at 1318).

The Court concludes that the letter is open to a reasonable interpretation that

payment of the amount due would stop interest and fees from continuing to accrue.



                                            8
Therefore, Ortiz has adequately alleged a claim that the letter was deceptive.

                                         III

      ACCT’s motion to dismiss is granted in part and denied in part. Ortiz’s first

and second claims are dismissed; her remaining claims may proceed.

      SO ORDERED.


                                               /S/ Frederic Block___________
                                               FREDERIC BLOCK
                                               Senior United States District Judge
Brooklyn, New York
July 29, 2019




                                         9
